Citation Nr: 1534997	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent for status-post total arthroplasty of the right hip (the right hip disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for right sacroiliac degenerative joint disease and low back disability (the low back disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to February 1980, from October 1986 to July 1992, and from April 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the course of this appeal, jurisdiction over this matter was transferred to the RO in Milwaukee, Wisconsin.

In June 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period from February 4, 2010, the right hip disability has manifested symptoms and impairment of pain, weakness, fatigability, and stiffness that caused additional functional impairment including limitation of right hip flexion to 80 degrees, extension to 15 degrees, abduction to 20 degrees, and external rotation to 5 degrees. 

2.  For the entire rating period from February 4, 2010, the low back disability manifested symptoms including pain and stiffness that resulted in limitation of lumbar spine flexion to 80 degrees, extension to 15 degrees, combined range of motion to 220 degrees, muscle spasm not resulting in abnormal spinal contours, as well as functional limitation including limited sitting tolerance requiring periodic standing and walking breaks, and limited lifting tolerance during flare-ups.


CONCLUSIONS OF LAW

1.  For the entire increased rating period from February 4, 2010, the criteria for an increased rating in excess of 50 percent for the right hip disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5054 (2015).

2.  For the entire increased rating period from February 4, 2010, the criteria for an increased rating in excess of 10 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a February 2010 letter sent prior to the initial denials of the increased rating claims for the right hip and low back disabilities, the RO advised the Veteran that to submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that the Veteran should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The February 2010 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, VA examination reports, the June 2015 Board hearing transcript, and the Veteran's written statements.

VA most recently examined the right hip and low back disabilities in March 2014.  The VA examiner interviewed the Veteran regarding past and present symptomatology, performed physical examinations and diagnostic testing, inquired about work history, reported on the pertinent rating criteria, and provided a medical opinion about the functional impairment caused by the service-connected disabilities.

During the June 2015 Board hearing, the representative contended that the March 2014 VA examination is inadequate because the March 2014 VA examiner did not test range of right hip motion after repetitive use.  The March 2014 VA examination clearly lists range of motion measurements for the right hip after repetitive use.  While the representative suggests that the VA examiner did not actually perform the range of motion testing after repetitive use, the representative has not provided specific evidence to support this contention or to overcome the presumption of administrative regularity that hip ranges of motion were tested, including repetitive use testing, as reflected in the examination report.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  The representative did not indicate that she was present during the March 2014 VA examination, and the Veteran did not provide any testimony to support the representative's assertions as to the range of motion testing.

In this context, the Board notes that an April 2014 addendum was prepared by the March 2014 VA examiner.  The April 2014 addendum addresses whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the right hip or low back during flare-ups or repeated use.  While the representative seems to contend that this is evidence that range of motion after repetitive use was not tested in March 2014, the Board finds that the April 2014 addendum is more accurately described as an attempt to gauge the degree of disability in the right hip and low back during flare-ups, and not as an attempt to compensate for range of motion measurements not tested in March 2014.  The April 2014 addendum is not a report of new physical examination; rather, the addendum was prepared to address flare-ups.

As discussed in more detail below, the right hip disability has manifested symptoms including pain flare-ups.  While the representative's assertion regarding range of motion testing fails to cite any specific evidence to show that repetitive range of motion testing was not performed in March 2014 (the time of the last physical examination), it may be possible - given the discussion of flare-ups and repetitive use in the April 2014 addendum - to construe the representative's statements as an assertion that the March 2014 VA examination report and April 2014 addendum are inadequate because they do not reflect the degree of disability in the right hip or low back during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (finding an examination inadequate when administered during the inactive stages of the claimant's condition).  The Board may rely on an examination administered when the claimant's condition is not inflamed if there has been no allegation that the condition affects earning capacity and when the active stage lasts only a few days, rather than weeks or months.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (explaining how the temporal nature of a cyclical condition may be a factor in determining the adequacy of a VA examination).  Here, the March 2014 VA examination report states that the Veteran "works doing secretarial type duties and is able to complete all of her job duties, but does require some assistance when [she experiences] a flare-up."  There has been no indication from the Veteran, or otherwise, that the flare-ups last weeks or months.  

As such, the Board finds that additional examination is not necessary under the facts and circumstances of this case.  See id.  For the reasons outlined above, the Board finds that March 2014 VA examination report and April 2014 addendum are adequate and that no further medical opinion is needed to decide the issues of ratings for the service-connected right hip and low back disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for Right Hip Disability

Service connection for the right hip disability was established in a July 2001 rating decision by the RO, which assigned an initial disability rating of 20 percent, effective June 23, 2001.  In July 2002, the Veteran underwent a right total hip arthroplasty, and underwent a second right hip operation in July 2008.  Prior to submitting a claim for an increased rating on February 4, 2010, the right hip disability rating had been increased to 50 percent.  The Veteran contends that an increased rating in excess of 50 percent is warranted based on post-operative symptoms including pain that limits motion and reduces the ability to sit, stand, and walk for prolonged periods.  See February 2010 VA Form 21-4138. 

For the entire increased rating period from February 4, 2010, the right hip disability has been rated at 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5054.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 is used for rating arthritis disabilities, while Diagnostic Code 5054 indicates the schedular rating criteria used to rate hip replacement (prosthesis) residuals.

Under Diagnostic Code 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; and a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  38 C.F.R. 
§ 4.71a.

The terms "markedly severe" and "moderately severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "markedly severe" and "moderately severe" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  For purposes of assisting the assessment of the severity of the right hip disability, the Board notes that hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

On review of all the evidence, lay and medical, the Board finds that, for the rating period from February 4, 2010, the weight of the evidence is against finding that the right hip disability manifested symptoms and impairment more nearly approximating markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  Shortly before filing the claim for an increased rating, the Veteran presented for right hip treatment in November 2009 and December 2009.  These VA treatment records generally show that the Veteran reported constant right hip pain, aggravated by prolonged sitting.  A VA treatment record from January 2010 shows "excellent" range of motion in the right hip, but does not include specific measurements.  The January 2010 VA clinician who made that notation also reported that there were no significant findings regarding the right hip.

VA examined the right hip in March 2010.  Range of motion measurements for the right hip included flexion to 80 degrees, extension to 15 degrees, internal rotation to 35 degrees, external rotation to 30 degrees, and abduction to 35 degrees.  The Veteran reported pain, rated as 4 or 5 out of 10 when managed with medication.  While the Veteran reported that the pain would be 7 or 8 out of 10 without medication, the Veteran denied any flare-ups of pain.  The Veteran reported use of a cane for walking, and the VA examiner observed an antalgic gait.  The Veteran denied symptoms such as weakness, numbness, muscle spasms, or paresthesias.

VA examined the right hip again in August 2010.  Range of motion measurements for the right hip included flexion to 100 degrees, which was limited to 95 degrees with repetitive use; extension to 15 degrees; adduction to 10 degrees; abduction to 20 degrees; and external rotation to 10 degrees, which was limited to 5 degrees with repetitive use.  The VA examiner noted that right hip strength within range of motion was 4 on a 5-point scale.  The Veteran reported constant pain, rated as 5 out of 10, with medication.  Additionally, the Veteran reported weekly flare-ups of more intense pain.  In addition to pain, the Veteran reported right hip symptoms including stiffness, swelling, and lack of endurance.  The VA examiner observed an antalgic gait, at a slower than normal pace, and with decreased weightbearing ability on the right side.

Private treatment records dated in December 2013 show that the Veteran presented with right knee pain, but described the history of the right hip disability.  The Veteran reported minimal current pain associated with the right hip.  Hip range of motion was recorded as "satisfactory without significant groin pain."

VA most recently examined the right hip in March 2014.  Range of right hip motion measurements included flexion to 95 degrees, extension beyond 10 degrees, abduction beyond 10 degrees, and ability to cross legs and toe-out more than 15 degrees.  The range of motion was not further limited after repetitive-use testing.  The VA examiner indicated that this represents "intermediate" degrees of residual weakness, pain, and limitation of motion.  The Veteran reported constant achy pain with intermittent sharp pain and stiffness.  The Veteran further stated that symptoms are worse with activity, and that the symptoms keep her from carrying items up and down the stairs.  In an April 2014 addendum, the March 2014 VA examiner stated that it would be speculative to answer whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the hip during flare-ups, or with repetitive use.

During the June 2015 Board hearing, the Veteran testified that the right hip disability is manifested by an abnormal gait, painful motion, limited motion, weakness, and fatigability.  See Board hearing transcript at 4-5.  The Veteran reported daily use of narcotic medication for pain, estimated to be 7 to 8 on a 10-point scale.  The Veteran reported that pain and weakness increase as the day goes on, and that these symptoms cause functional impairment such as difficulty ascending and descending stairs and fast movements.  Id. at 11-12.

In sum, the evidence demonstrates that for the period from February 4, 2010, the right hip disability manifested symptoms and impairment including pain, weakness, fatigability, and stiffness that caused additional functional impairment including limitation of right hip flexion to 80 degrees, extension to 15 degrees, abduction to 20 degrees, and external rotation to 5 degrees; additional pain with prolonged sitting, standing, and walking; difficulty with ascending and descending stairs and fast movements; and use of a cane for ambulation.  The right hip pain has been managed with strong pain medication, and the Veteran has reported the ability to complete assigned work duties.  
While there is limitation of motion, including further limitation with activity, at no point was the right hip range of motion measured to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (for extension limited to 5 degrees), 5252 (for flexion limited to 45 degrees), Diagnostic Code 5253 (for abduction lost beyond 10 degrees, inability to cross legs, inability to toe-out more than 15 degrees).  To the extent that the right hip external rotation of 5 degrees (August 2010 VA examination) may be construed as an inability to toe-out more than 15 degrees, the Board notes that the external rotation was measured to 30 degrees approximately 6 months prior to that, and measured as satisfactory the next time hip range of motion was recorded (December 2013).  Moreover, the Veteran has not emphasized the toe rotation when describing the symptoms and impairment caused by the right hip disability, which suggests that the lone measurement of external right hip rotation to 5 degrees may not be indicative of the severity of the right hip disability.

The right hip disability has manifested an antalgic gait with use of cane, and the Veteran has reported limitations with sitting, standing, walking, and sexual intercourse.  Nevertheless, after performing physical examination and receiving a history of the right hip symptoms and impairment from the Veteran, the most recent VA examiner (April 2014) opined that the right hip disability was of intermediate severity.  In sum, the manifestations that can be associated with the right hip disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not more nearly approximate markedly severe residual weakness, pain, or limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  The right hip pain, managed by strong medication, is adequately contemplated by the currently assigned 50 percent disability rating for moderately severe residuals of weakness, pain, or limitation of motion.  Accordingly, the criteria for an increased rating of 70 percent for the right hip disability have not been met or more nearly approximated, and the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the right hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period.  See 38 C.F.R. § 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. 
§ 4.71a.  As noted above, the evidence demonstrates painful motion in the right hip; however, extension to 15 degrees does not warrant a compensable rating under Diagnostic Code 5251, flexion to 80 degrees does not warrant a compensable rating under Diagnostic Code 5252, and the evidence demonstrates, at best, a single measurement of external rotation to 5 degrees in August 2010 that could warrant a 10 percent rating under Diagnostic Code 5253.  See 38 C.F.R. § 4.71a.  Even so, this limitation of motion is contemplated by the current 50 percent rating for residuals of right hip replacement, and separate ratings for the limitation of motion described above - even at a 10 percent rating for each under Diagnostic Code 5003 for noncompensable limitation of motion - are not more favorable to the Veteran than the current 50 percent disability rating.  Accordingly, the Board finds that a separate rating(s) for additional right hip disability symptoms and functional impairment - specifically, symptoms and functional impairment not already contemplated by the current 50 percent disability rating - is not warranted, or would otherwise constitute pyramiding.  See 38 C.F.R. § 4.14.

Increased Rating for Low Back Disability

Service connection for a low back disability was established in an October 2004 rating decision by the RO, which assigned an initial disability rating of 10 percent, effective October 24, 2003.  The Veteran now seeks a disability rating in excess of 10 percent based on worsening pain.  See February 2010 VA Form 21-4138.

For the entire increased rating period from February 4, 2010, the low back disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5236.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5236.


Rating Based on Incapacitating Episodes 

In regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the degenerative changes to the sacroiliac joint -
is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted if the total duration is at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12 month period from February 4, 2010.  VA treatment records during this period do not reveal, and the Veteran has not reported, any physician-prescribed bed rest related to the low back.  Similarly, no incapacitating episodes are discussed in the March 2010, August 2010, or March 2014 VA examination reports.  For these reasons, the Board finds that an increased rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to this method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal spinal contour; or vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the lay and medical evidence, the Board finds that, for the entire increased rating period from February 4, 2010, the low back disability manifested symptoms including pain and stiffness that resulted in limitation of lumbar spine flexion to 80 degrees, extension to 15 degrees, combined range of motion to 220 degrees, muscle spasm not resulting in abnormal spinal contours, as well as functional limitation including limited sitting tolerance requiring periodic standing and walking breaks, and limited lifting tolerance during flare-ups.

VA examined the low back in March 2010.  Lumbar spine flexion was measured to 80 degrees, extension was measured to 30 degrees, lateral flexion was measured to 30 degrees on both sides, and lateral rotation was measured to 30 degrees on both sides, for a combined range of lumbar spine motion of 230 degrees.  The Veteran reported general pain and stiffness in the low back.  The March 2010 VA examiner indicated that low back x-rays were suggestive of sacroiliitis, mild osteoporosis, and mild diffuse dextroscoliosis (an abnormal spinal contour).

VA examined the low back again in August 2010.  The Veteran reported stiffness and loss of motion in the low back but specifically denied stiffness, loss of motion, and weakness in the low back.  The Veteran indicated that low back limits activities including needing to sit, stand, and change positions for comfort at work.  Range of motion was later measured to include lumbar spine flexion to 80 degrees, extension to 20 degrees, lateral flexion to 30 degrees on both sides, and lateral rotation to 30 degrees on both sides, for a combined range of motion of 220 degrees.

VA most recently examined the low back in March 2014.  The Veteran reported constant dull achy pain across the low back.  Lumbar spine range of motion included flexion to 90 degrees, extension to 15 degrees, lateral flexion to 30 degrees on both sides, and lateral rotation to 30 degrees on both sides, for a combined range of motion of 225 degrees.  The March 2014 VA examiner noted tenderness over the sacroiliac joint, as well as muscle spasms not resulting in abnormal gait or spinal contour.  The March 2014 VA examiner also stated that the low back disability results in limited sitting tolerance requiring periodic standing and walking breaks, and limited lifting tolerance during flare-ups.  In an April 2014 addendum, the March 2014 VA examiner stated that it would be speculative to answer whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the low back during flare-ups, or with repetitive use.

During the June 2015 Board hearing, the Veteran testified that right hip pain and low back pain are indistinguishable.  See Board hearing transcript at 21.  Also during the hearing, the representative emphasized the history of low back disability symptoms including tenderness and muscle spasm, as well as symptoms such as pain and gait abnormality that result from combination with the right hip disability.  See id. at 17-19.  The Veteran testified that low back muscle spasms can cause sleep impairment.  See id. at 20.

On review of all the evidence, for the entire increased rating period from February 4, 2010, the low back disability has been manifested by symptoms including pain and stiffness that resulted in limitation of lumbar spine flexion to 80 degrees, extension to 15 degrees, combined range of motion to 220 degrees, as well as functional limitation including limited sitting tolerance requiring periodic standing and walking breaks, and limited lifting tolerance during flare-ups.  The evidence also demonstrates low back tenderness and muscle spasm; however, the evidence does not show that the muscle spasms are the cause of the abnormal spinal contours including lordosis and dextroscoliosis.  

In sum, the manifestations that can be associated with the low back disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

In reaching the finding above, the Board has carefully considered the general rule against pyramiding under 38 C.F.R. § 4.14.  Specifically, the Board has considered the antalgic gait and the Veteran's testimony indicating that it is difficult to differentiate between right hip and low back pain.  The antalgic gait has mostly been attributed to, and rated as part of, the separately service connected and separately rated right hip disability; therefore, the Board has not weighed this impairment as a significant factor in determining the appropriate disability rating for the low back disability, because this impairment is a focal point of the 50 percent disability rating assigned for the right hip disability. See 38 C.F.R. § 4.14.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back strain disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  While there is a notation of urgency and intermittent urinary incontinence in the August 2010 VA examination report, neither the Veteran nor the August 2010 VA examiner related these complaints to sacroiliac degenerative joint disease.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back disability is not warranted for the entire increased rating period from February 4, 2010.  Id.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the right hip disability.  Over the course of the entire rating period from February 4, 2010, the right hip disability has been status-post total hip replacement and has, at various times, manifested pain, weakness, fatigability, and stiffness that caused additional functional impairment including limitation of motion; additional pain with prolonged sitting, standing, and walking; difficulty with ascending and descending stairs, fast movements, and sexual intercourse; and use of a cane for ambulation.  The schedular rating criteria specifically provide ratings for status-post total hip replacement.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the hip.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Limitations such as difficulty with fast movements and ascending stairs, as discussed by the Veteran, are contemplated when determining how symptoms such as pain and fatigability limit motion.  Therefore, because the schedular rating criteria are adequate to rate the service-connected right hip disability, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted based on the right hip symptoms and impairment.

Similarly, the Board finds that the symptomatology and impairment caused by the low back disability are contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5236 or 5242, specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  

In this case, the low back disability manifested symptoms including pain and stiffness that resulted in limitation of motion, muscle spasm not resulting in abnormal spinal contours, as well as functional limitation including limited sitting tolerance requiring periodic standing and walking breaks, and limited lifting tolerance during flare-ups.  Given these symptoms and functional impairments, the Board finds that the schedular rating criteria are adequate to rate the low back disability symptoms and functional impairment that limits motion.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities are total abdominal hysterectomy, depressive disorder, gastro-esophageal reflux disease, two scars, and right shoulder arthritis.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right hip and low back disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the right hip and low back disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the rating period, the Veteran has indicated that she is employed in a secretarial position.  See March 2014 VA examination report; August 2010 VA examination report.  The Veteran has not 






alleged, and the evidence does not suggest, inability to secure or follow substantially gainful employment due to the service-connected right hip or low back disabilities; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

For the entire increased rating period from February 4, 2010, an increased disability rating in excess of 50 percent for the right hip disability is denied.

For the entire increased rating period from February 4, 2010, an increased disability rating in excess of 10 percent for the low back disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


